Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because they are disclosed as conventional art and only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 3:
              The term “the respective first and second DAC amplifier”, lines 3-4, lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11, 13-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frith (US 7,102,557).
            Regarding claim 1, Frith, according to Figs. 7-8b, discloses a driver circuitry (see Fig. 8a or 8b which is utilized for application to audio transducer or loudspeaker, column, lines 5-17, and thus it would be utilized for driving the transducer) for receiving a digital input signal (digital word from signal source 1) and outputting, at first and second output nodes, first and second analogue driving signals (see signals Vout+ and Vout- as shown in Fig. 8a or 8b which are interpreted as driving signals) respectively for driving a bridge-tied-load, the driver circuitry (see Fig. 8a or 8b comprising: 
            first and second digital-to-analogue converters (see circuits constituted by capacitors C1, switches 840-891 and voltages Vrefp and Vrefm in both side of the amplifier shown in  Fig. 8a or 8b  as first and second digital-to-analogue converters) configured to receive the digital input signal (see digital word from signal source 1 in Fig. 1), wherein outputs of the first and second digital-
             a differential-output amplifier circuit (see full amplifier circuit shown in Fig. 8a or 8b) having outputs connected to the first and second output nodes respectively (outputs of the amplifier are connected nodes as shown in Fig. 8a or 8b) wherein the differential-output amplifier circuit is configured to regulate the outputs of first and second digital-to- analogue converters at the first and second output nodes (see output of the amplifier is connected to first second nodes to regulate outputs from the digital to analog converters at the nodes to provide the first and second analogue driving signals (see Vout+ and Vout- which are interpreted as first and second analogue driving signals).  Note: limitation “for driving a bridge-tied-load” is directed limitation recited in the preamble of the claim and also directed limitation of intended use, and thus, no patentable weight is give thereto. 
             Regarding claim 2, see Fig. 8b which shows  the differential-output amplifier circuit comprises first and second amplifiers (see amplifier with feedback C2n and amplifier with feedback C2d as first and second amplifiers) with respective outputs coupled to the first and second output nodes respectively (see outputs of the amplifiers are connected to first and second nodes respectively as shown in Fig. 8b)  and wherein a first input of the first amplifier and first input of the second amplifier are coupled to a common-input node (see node at Vg as common input node), the common input node being configured to receive a voltage (Vg) based on a defined common-mode voltage (see voltage Vg as the common-node voltage).
             Regarding claim 3, see Fig. 8b which shows the first and second digital-to- analogue converters (converters constituted by capacitors C1, switches 840-891 and voltages Vrefp and Vrefm) are connected across the respective first and second amplifiers  ( amplifier with feedback 
             Regarding claim 4, see Fig. 8b which shows the common mode is coupled to receive the defined common mode voltage (see voltage Vg as the defined common mode voltage coupled to common mode connected to the amplifiers).
             Regarding clam 9, see Fig. 8b which shows the common-input node is coupled to receive the defined common-mode voltage (see common mode is coupled to received common voltage  Vg as shown in Fig. 8b).
             Regarding claim 11,  see Fig. 8a or 8b which shows the first and second digital-to- analogue converters comprising switched capacitor direct-charge-transfer DACs  (see converters constituted by capacitors C1, switches 840-891 and voltages Vrefp and Vrefm are switched capacitor direct-charge-transfer DACs as based on its structure shown in Fig. 8a or 8b).
             Regarding claims 13 and 14, see outputs Vout+ and Vout- shown in Fig. 8a or 8b, which can be utilized for application to audio transducer or loudspeaker, as  the first and second analogue driving signals, and limitation “for driving a bridge-tied-load transducer with an impedance or 1000 ohms or less, or 650 ohms or less, or 200 ohms or less” recited in claim 13, and  limitation “for driving a bridge-tied-load transducer with an impedance or 64 ohms or less” recited in claim 14, are directed to an intended use of the signals because limitation “a bridge-tied-load transducer with an impedance or 1000 ohms or less, or 650 ohms or less, or 200 ohms or less”, recited in claim 13 or  limitation “for driving a bridge-tied-load transducer with an impedance or 64 ohms 
              Regarding claim 15, see column 7, lines 25-30, or column 14, lines 33-36 which discloses the implementing of the driver circuit of claim 1 on an integrated circuit.
              Regarding claims 16 and 17, for limitation in this claim including transducer load (which is a loudspeaker coupled in series between the first and second output nodes,  see Fig. 8a or 8b which has the first and second output nodes (see node with analog signal Vout+ and node with analog signal Vout-, and as stated in column, lines 5-17, that the analog signals is for application to audio transducer or loudspeaker, and thus,  the transducer load (loudspeaker) must be coupled in series between the signal Vout+  and signal Vout- in order to properly perform its function.
              Regarding claim 18, Frith, according to all figures and the disclose,  does not suggest nor teach any amplification stages provided in signal paths between the first and second output nodes (nodes with Vout+ and Vout- in Fig. 8) and the transducer load (analog signals for application to loudspeaker, column 1, lines 5-15), and thus, there are no amplification stages in signal paths between the first and second output nodes (nodes with Vout+ and Vout- in Fig. 8) and the transducer load (loudspeaker, column 1, lines 5-15), as recited in this claim.
              Regarding claim 19,  see column 5, lines 51-54, which discloses an  electronic device (audio player or MP3) comprising driver circuitry as claimed in claim 1.
              Regarding claim 20, see Fig. 8a or 8b which shows a circuitry for driving a transducer comprising:
              an amplifier (see amplifier shown in Fig. 8a) comprising differential input terminals (see positive input and negative input of the amplifier as differential input terminals) and differential output terminals (see positive output and negative output of the amplifier as differential output 
              a switched capacitor DAC arrangement (see converters constituted by capacitors C1, switches 840-891 and voltages Vrefp and Vrefm as a switched capacitor DAC arrangement) comprising an input terminal for receiving a digital input signal (see Fig. 8 which shows the aswitched capacitor DAC arrangement having inputs to receive digital word from digital signal source 1 in Fig. 1)  wherein the switched capacitor DAC arrangement ( C1, switches 840-891 and voltages Vrefp and Vrefm) is operatively connected between the amplifier differential input terminals  and the amplifier differential output terminals (see converters constituted by capacitors C1, switches 840-891 and voltages Vrefp and Vrefm are connected between the inputs of the amplifier and the outputs of the amplifier as shown in Fig. 8a or 8b).
              Regarding claim 21, see Fig. 8 or 8a which discloses a circuitry for driving a transducer comprising: 
              a differential amplifier (see amplifier with feedback C2 as shown in Fig. 7 or 8a as a differential amplifier) for outputting a differential analogue output signal for driving the transducer; and a differential DAC (see see circuit constituted by C1, C2, D0, D1, E, Vrefp and Vrefm, in Fig. 7 or 8 as  a differential DAC) connected in parallel with the amplifier (see Fig. 7 or 8A).  Note:  limitation of “for driving a transducer” is directed to limitation of  an intended use of the amplifier, and therefore, no patent weight is given to this limitation; nevertheless, see column 1, lines 5-17 which disclose that the converter as discloses can also be used for application to 
               Regarding claim 22, see Fig. 7 or 8a  which discloses a differential amplifier for driving a transducer (limitation of “for driving a transducer” is directed to limitation provided in the preamble and/or  directed to  an intended use of the amplifier, and therefore, no patent weight is given to this limitation; nevertheless, see column 1, lines 5-17 which disclose that the converter as discloses can also be used for application to transducer such as loudspeaker, and thus, the output Vout in Fig. 7 or Vout+ and Vout-  in Fig. 8 of the differential amplifier would be utilized for driving a transducer) comprising a differential DAC (see circuit constituted by C1, C2, D0, D1, E, Vrefp and Vrefm, in Fig. 7 or 8 as  a differential DAC) connected in parallel with the differential amplifier (see Fig. 7 or 8).
Allowable Subject Matter
Claims 5-8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8, 10 and 12 are allowable over the prior art of record because the prior art of record including US 7,102,557 as the closest prior art which is directed to a similar subject matter od the claimed invention (see the 102 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include the following claimed features.
             Claimed features including: a driver circuitry as claimed in claim 4, wherein the common input node is coupled to the defined common-mode voltage via a series resistance, as recited in claim 5.

             Claimed features including: a driver circuitry as claimed in claim 1 wherein the differential-output amplifier circuit comprises a two-stage amplifier, as recited in claim 12.
              Other references of the record are also directed to a similar concept of the invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 5, 10 and 12.  Therefore, claims 5, 10 and 12 are allowable over the prior art of record, and claims 6-8 depend upon claim 5 and thus are also allowable over the prior art of record for the same reason as of claim 5.
                                                                Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a digital to analog (D/A) converting circuit having a D/A converter and an amplifier connected in parallel with the D/A converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688